 



Exhibit 10.3.1
AMENDMENT TO INVESTMENT FACILITIES
AND SERVICES AGREEMENT
     This Amendment to the Investment Facilities and Services Agreement dated as
of January 1, 2006 (hereinafter the “Amendment”), to be effective as of the 1st
day of January, 2007, is made by and among Loews/CNA Holdings, Inc., a Delaware
corporation (“Loews”) and CNA Financial Corporation, a Delaware corporation
(“CNA”).
     WHEREAS, Loews, CNA and each of the Participating Subsidiaries entered into
an Investment Facilities and Services Agreement dated as of January 1, 2006 (the
“Agreement”);
     WHEREAS, each of Loews and CNA desire to amend the Agreement to provide for
a specified payment date for the investment facilities and services provided by
Loews, and
     WHEREAS, under the terms of the Participating Subsidiary’s Acknowledgment
to the Agreement, the Participating Subsidiaries are bound by any and all
amendments to the Agreement,
     NOW, THEREFORE, in consideration of the mutual covenants and undertakings
of the parties contained in this Agreement, and other good and valuable
consideration, the receipt of which is acknowledged and accepted, Loews and CNA
mutually agree as follows:
     1. The following sentence shall be inserted after the first sentence of
Section 4: “CNA shall pay directly or reimburse or shall cause such payment to
be made to Loews within thirty (30) days of its receipt of each monthly
statement from Loews.”
     2. Except as modified by this Amendment, all other terms and conditions in
the Agreement shall remain in full force and effect and this Amendment shall be
governed by all provisions thereof.
     3. This Amendment may be executed in separate counterparts, all of which
taken together shall constitute a single instrument.
     All capitalized terms not defined herein shall have the meanings assigned
to them in the Agreement.
[The remainder of this page has been left blank intentionally.]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have entered into this Amendment as of the
above specified effective date.

                      LOEWS/CNA HOLDINGS, INC.    
 
                    By:   /s/ GARY W GARSON                  
 
      Name:   Gary W. Garson    
 
      Title:   Senior Vice President, General Counsel and Secretary    

                  CNA FINANCIAL CORPORATION    
 
           
 
  By:   /s/ LAWRENCE J. BOYSEN    
 
           
 
      Lawrence J. Boysen
Senior Vice President and Controller    
 
           
 
  By:   /s/ ROBERT M. MANN    
 
           
 
      Robert M. Mann
Senior Vice President and Deputy General Counsel    

 